Citation Nr: 1532825	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  09-28 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral pes planus.  

3.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability, prior to July 23, 2009.  

4.  Entitlement to an initial rating in excess of 40 percent for a lumbar spine disability.   

5.  Entitlement to an increased initial rating for bilateral plantar fasciitis, currently rated as 10 percent disabling.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 14, 2012, due to service-connected lumbar spine disability and bilateral plantar fasciitis.  

7.  Entitlement to an effective date earlier than August 9, 2008 for the grant of service connection for a lumbar spine disability.  

8.  Entitlement to an effective date earlier than August 9, 2008 for the grant of service connection for bilateral plantar fasciitis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to February 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio.  The June 2009 rating decision, in pertinent part, denied service connection for bilateral hearing loss and bilateral pes planus; granted service connection for a lumbar spine disability and assigned a 10 percent rating, effective August 9, 2008; and granted service connection for bilateral plantar fasciitis and assigned a 10 percent rating, effective August 9, 2008.  In June 2009, the Veteran filed a Notice of Disagreement with the denials of service connection, the assigned initial ratings, and the assigned effective dates of service connection.  The RO furnished the Veteran a Statement of the Case in August 2009, and the Veteran filed a Substantive Appeal (VA Form 9) later in August 2009.  The claims file was subsequently transferred to the RO in Montgomery, Alabama.  

A March 2010 rating decision increased the disability rating for a lumbar spine disability, from 10 percent to 40 percent, effective July 23, 2009.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

An April 2013 rating decision granted service connection for lumbar radiculitis of the right lower extremity and assigned a 10 percent rating, and granted service connection for lumbar radiculitis of the left lower extremity and assigned a 20 percent rating, both effective March 14, 2012.  The Veteran was notified of these determinations by an April 2013 VA letter and was advised of his appellate rights.  Since the information of record indicates that the Veteran has not filed a Notice of Disagreement contesting either the effective dates or the levels of compensation assigned for the disabilities, following the grants of service connection, these two issues are not in appellate status.  See Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).     

The Board notes that at his October 2009 VA feet and spine examinations, the Veteran indicated that he had stopped working because he had been unable to stand on his feet for 8 hours.  Accordingly, the Board finds that a claim for a TDIU has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claims for increased rating.  The Board notes that an April 2013 rating decision granted a TDIU, effective March 14, 2012.  Therefore, the Board has rephrased the issues to include a claim for a TDIU prior to March 14, 2012.

In June 2015, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that the June 2009 rating decision also granted service connection for a left buttocks scar and assigned a 0 percent rating, effective March 31, 2009.  Although the Veteran timely disagreed with the assigned effective date and perfected an appeal on this issue in August 2009, he indicated at his June 2015 hearing that he wished to withdraw from appeal the issue of entitlement to an effective date earlier than March 31, 2009 for the grant of service connection for a left buttocks scar.  Therefore, this issue is not before the Board at this time.  

In August 2009, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in which he designated Veterans of Foreign Wars of the United States (VFW) as his representative.  However, in a March 2015 statement and at his June 2015 Board hearing, the Veteran indicated that he wished to revoke VFW as his power of attorney and representative in his case.  Therefore, the Board recognizes that the Veteran is proceeding in this appeal as pro se.

In an April 2015 rating decision, the RO, in pertinent part, declined to reopen claims of service connection for depression, bilateral foot arthritis, hypertension, and GERD; denied service connection for a cervical spine disability and hallux valgus; denied SMC based on the need for aid and attendance or by reason of being housebound; and denied automobile or other conveyance and adaptive equipment or adaptive equipment only.  The Board's review of the claims file reveals that the RO is still taking action on these issues, as the Veteran requested a Decision Review Officer (DRO) review of the denial of these claims in May 2015.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.     

The Board also acknowledges that the issues of entitlement to a special home adaptation grant and entitlement to specially adapted housing were perfected in July 2015, but have not yet been certified to the Board.  The Board's review of the claims file reveals that the RO is still taking action on these issues, as the Veteran requested a video conference hearing on these issues in his July 2015 VA Form 9.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from April 2003 to April 2015, the June 2015 hearing transcript, and various procedural documents, are potentially relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue(s) of entitlement to service connection for bilateral hearing loss, entitlement to an initial rating in excess of 40 percent for a lumbar spine disability, entitlement to an increased initial rating for bilateral plantar fasciitis, and entitlement to a TDIU prior to March 14, 2012, due to service-connected lumbar spine disability and bilateral plantar fasciitis, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran entered service with pre-existing bilateral pes planus which underwent an increase in severity during his service; the evidence of record does not clearly and unmistakably show that the bilateral pes planus was not aggravated by service beyond the natural progression of the disorder. 

2.  For the period since August 9, 2008, the Veteran's lumbar spine disability has most nearly approximated the criteria of forward flexion of the thoracolumbar spine limited to 30 degrees or less; or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

3.  On August 9, 2008, the Veteran initially requested service connection for a lumbar spine disability and bilateral plantar fasciitis.

4.  The evidence of record reflects that the Veteran did not file either formal or informal claims for service connection for a lumbar spine disability and bilateral plantar fasciitis prior to August 9, 2008.
  


CONCLUSIONS OF LAW

1.  The criteria for service connection for in-service aggravation of bilateral pes planus have been met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

2.  For the period since August 9, 2008, the criteria for an initial 40 percent rating for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  

3.  The criteria for an effective date earlier than August 9, 2008 for the award of service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 5103, 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

4.  The criteria for an effective date earlier than August 9, 2008 for the award of service connection for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1101, 5103, 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As the Board's decision to grant the claim for service connection for bilateral pes planus is completely favorable, no further action is required to comply with the VCAA and implementing regulations for this issue.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, the appeal arises from the initial awards of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment and personnel records, VA and private medical reports, VA examination reports, Social Security Administration records, lay statements, Army Board for Correction of Military Records decision, VA administrative decision, and the Veteran's hearing testimony.  The Board finds that the April 2009 is adequate because the examiner reviewed the Veteran's claims file, was informed of the relevant facts regarding the Veteran's medical history, and considered all relevant evidence of record when determining the level of severity of the Veteran's disability. 

Moreover, with respect to the Veteran's June 2015 Board hearing, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims, and volunteered his treatment history.  Additionally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so, including at a Board hearing.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran alleges that he entered service with asymptomatic bilateral pes planus which was aggravated by service and led to development of his service-connected bilateral plantar fasciitis.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.  Significantly, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease, however, are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 - 07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The initial determination is whether bilateral pes planus was present prior to service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2014).  In this case, the record evidence shows that mild, asymptomatic bilateral pes planus was noted in the Veteran's January 2003 enlistment examination report.  The Board concludes, accordingly, that the presumption of soundness at entrance does not attach, and the Veteran entered service with pre-existing bilateral pes planus.  

It must now be determined whether the pre-existing disability was aggravated by service.  On January 2003 enlistment examination, the Veteran's bilateral pes planus was noted to be mild and asymptomatic, and the Veteran had not made any specific complaints regarding his feet.  Service treatment records show that the Veteran received extensive treatment for bilateral foot pain and plantar fasciitis during service, including in May 2003, May 2004, June 2004, July 2004, August 2004, September 2004, and October 2004.  He was diagnosed with plantar fasciitis as early as May 2004, and was put on Physical Profile several times due to this disability.  At his October 2004 separation examination, the Veteran indicated that he had been diagnosed with plantar fasciitis in December 2004 and deployed with the condition, but that it had gotten worse when he returned to his home station for treatment.  He also reported being unable to bear weight on the heels of both feet and that he was currently using foot orthotics to treat his plantar fasciitis.  In this case, the record evidence shows a measured worsening of the Veteran's bilateral pes planus on separation when the enlistment and separation examinations are compared with each other.  Significantly, the Board notes that there was a change in the underlying foot pathology, from pre-existing asymptomatic bilateral pes planus on enlistment to symptomatic bilateral plantar fasciitis on separation.  Thus, the Board finds that the preponderance of the evidence persuasively shows that the Veteran's pre-existing bilateral pes planus underwent an increase in severity during his service, and the presumption of aggravation attaches.  

As the presumption of aggravation under § 1153 has arisen, the burden now shifts to the government to show a lack of aggravation by establishing that the evidence of record clearly and unmistakably shows that the bilateral pes planus was not aggravated by service beyond the natural progression of the disorder.  On VA foot examination in April 2015, the Veteran reported that he experienced daily bilateral foot pain.  He indicated that he had to wear inserts to his shoes and that he was treated by a podiatrist once a year.  The VA examiner noted that the Veteran had a diagnosis of bilateral plantar fasciitis.  She found that the Veteran's pes planus was manifested by pain on use of the feet that was accentuated on use, pain on manipulation of the feet, characteristic callouses, and extreme tenderness of plantar surfaces on both feet.  She also noted that the Veteran used orthotics in both shoes, but that his foot disability remained symptomatic.  In light of the fact that there was no specific finding by the April 2015 VA examiner that the increase in foot disability during service was due to the natural progress of the pes planus disease, the Board finds that the record evidence does not rise to the level of the "clear and unmistakable" standard to rebut the presumption of aggravation.  Thus, service connection is warranted for pre-existing bilateral pes planus aggravated by service.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.   

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered groups of minor joints.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010 (traumatic arthritis) directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  

The Veteran's lumbar spine disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, as 10 percent disabling prior to August 9, 2008.  

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  

On VA examination in April 2009, the Veteran complained that he had sharp low back pain that came and went.  He reported that it occurred about twice a month and lasted usually 1 to 2 days.  Examination revealed diffuse lumbar tenderness.  Range of motion testing of the lumbar spine showed that the Veteran had 90 degrees forward flexion, 25 degrees extension, 25 degrees lateral flexion bilaterally, and 30 degrees lateral rotation bilaterally.  Upon repetitive motion, there was no additional loss of motion or any other limitation.  However, there was pain at the extremes of motion.  During flare-ups, the Veteran's back pain would become a 6/10 in severity.  There was no evidence of spasms, weakness, or incapacitating episodes during the past 12 months.  An x-ray of the lumbar spine was unremarkable.  The Veteran was diagnosed with chronic lumbar sprain.      

In a July 7, 2009 VA medical report, the Veteran complained of pain in the left back region that came and went.  He reported that the pain was sometimes better when he was lying on his back or walking.  Examination revealed that low back discomfort was worse when the Veteran lifted his left leg above 90 degrees, but that he was able to do so without significant grimacing.  The Veteran was diagnosed with chronic lower back pain, and an MRI of the lumbar spine was ordered.  

Shortly thereafter, a July 2009 MRI of the lumbar spine revealed that the Veteran had significant central and left paracentral disc herniation at the L5 level with mild associated canal stenosis and compromise of the S1 root sleeve.  

At an October 2009 VA examination, the Veteran complained of constant, mild low back pain that was a 7/10 in severity.  He reported flare-ups that occurred every 2 to 3 weeks.  He also indicated that he had been confined to his bed at least 3 to 4 times in the past 12 months because of his back pain and that he had usually been confined to bed for approximately 2 days.  Range of motion testing showed 30 degrees flexion, 25 degrees extension, 40 degrees left lateral flexion, 30 degrees right lateral flexion, 45 degrees left lateral rotation, and 50 degrees right lateral rotation.  There was pain on active range of motion, and upon repetitive motion, there was additional pain and limitation of left lateral flexion to 20 degrees.  The Veteran was diagnosed with mild to moderate degenerative changes of the facet joints at L4-L5 and L5-S1, as well as mild disc space narrowing at L5-S1.    

During his June 2015 Board hearing, the Veteran essentially testified that his back symptoms had been of the same severity for the entire period on appeal.  

On balance, the Board finds that it is reasonable to conclude that the Veteran's lumbar spine disability has been manifested by the same level of severity during the entire appeal period, when taking into consideration the overall record evidence.  Resolving all reasonable doubt in favor of the Veteran, since August 9, 2008, the evidence most nearly approximates the criteria for a 40 percent rating under Diagnostic Code 5237.  Therefore, an initial 40 percent rating for a lumbar spine disability is warranted since August 9, 2008.    

The Board is granting an initial 40 percent rating since August 9, 2008 for a lumbar spine disability.  However, as the issue of entitlement to an initial rating in excess of 40 percent for a lumbar spine disability is being remanded below for additional development, the Board finds that an analysis of whether the Veteran's lumbar spine disability warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014) will be deferred pending the additional development.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Earlier Effective Date

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014). 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2014).  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2) (2014).  However, if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  

The Veteran was discharged from active service on February 11, 2005.  He filed original claims for service connection for a lumbar spine disability and bilateral plantar fasciitis on August 9, 2008, more than one year after his separation from service in February 2005.  In a June 2009 rating decision, the RO granted service connection for a lumbar spine disability and bilateral plantar fasciitis, both effective from the August 9, 2008 date of claim.  

No evidence or correspondence which can be construed as either formal or informal claims for service connection for a lumbar spine disability and bilateral plantar fasciitis was filed at any time prior to August 9, 2008, as the record reflects that the Veteran did not submit any statements prior to August 9, 2008 which mentioned these disabilities specifically or any intent to claim benefits for such disabilities.  

The Veteran argues that his effective date should be the day following separation from service.  He contends that his character of discharge was erroneously and unfairly designated as being "Under Other than Honorable Conditions," and that had he received an honorable discharge at the time he separated from service, he would have been entitled to compensation for service-connected benefits "from day one," or the day after separation from service.  

The Board acknowledges that while a November 2011 Army Board for Correction of Military Records decision denied the Veteran's request to change his type of discharge and characterization of service, a March 2009 VA administrative decision determined that the Veteran's discharge from service on February 11, 2005 was considered honorable for VA compensation purposes.  However, even if the Veteran's service had been designated as "Honorable" when he separated from service, the fact remains that he did not file either formal or informal claims for service connection for a lumbar spine disability and bilateral plantar fasciitis prior to August 9, 2008.     

The Board notes that there is no correspondence in the record received prior to August 9, 2008 indicating an intent to apply for service-connected benefits for a lumbar spine disability and bilateral plantar fasciitis.  Indeed, the record shows that the Veteran did not attempt to file any claims for service connection prior to August 9, 2008.  Therefore, according to 38 U.S.C.A. § 5110(a) (West 2014) and 38 C.F.R. § 3.400 (2014), August 9, 2008 is the appropriate effective date for the grants of service connection for a lumbar spine disability and bilateral plantar fasciitis.  As a result, the Veteran is not entitled to effective dates earlier than August 9, 2008 for service connection for a lumbar spine disability and bilateral plantar fasciitis.

Thus, the Board finds that in this case, the only date that could serve as a basis for the awards of service connection is the date of receipt of the Veteran's initial application for service connection on August 9, 2008.  There is no legal entitlement to earlier effective dates for a lumbar spine disability or bilateral plantar fasciitis.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims for an earlier effective date, and the claims must be denied.


ORDER

Entitlement to service connection for bilateral pes planus is granted.  

Entitlement to an initial 40 percent rating for a lumbar spine disability since August 9, 2008, is granted.  

Entitlement to an effective date earlier than August 9, 2008 for the grant of service connection for a lumbar spine disability is denied.  

Entitlement to an effective date earlier than August 9, 2008 for the grant of service connection for bilateral plantar fasciitis is denied.  


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the issues on appeal.  

Bilateral Hearing Loss 

Regarding the bilateral hearing loss, the Veteran contends that it is due to acoustic trauma from serving as a combat medic during service.  The Veteran's DD Form 214 confirms that his military occupational specialty (MOS) was that of health care specialist.  His DD Form 215 (Correction to DD Form 214) reveals that he served in Kuwait and Iraq from February 2004 to July 2004, which were "designated imminent danger pay areas."  The Board notes that noise exposure is consistent with the conditions and circumstances of serving as a medic in "designated imminent danger pay areas."  Additionally, in-service March 2003 and October 2004 audiograms indicate that the Veteran was routinely noise exposed.  As such, the Board concedes the occurrence of the in-service noise exposure.  The Veteran testified at his June 2015 hearing that he had experienced hearing loss since his discharge from service and that a VA medical report in 2013 had shown axial fluid on his auditory gland.  An April 2013 MRI taken in conjunction with a complaint of headaches reveals that the Veteran had unusual extra-axial fluid anterior to the left internal auditory canal.  Given the above, the Veteran should be afforded an appropriate VA examination with a medical opinion concerning whether the Veteran has current bilateral hearing loss that arose during service or is otherwise related to any incident of service, including his conceded in-service noise exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lumbar Spine Disability in Excess of 40 Percent and Bilateral Plantar Fasciitis in Excess of 10 Percent

The Board notes that after the most recent Supplemental Statement of the Case in February 2014, new evidence was received in April 2015 pertaining to the claims for increased rating for a lumbar spine disability and bilateral plantar fasciitis.  No waiver of RO consideration was submitted for the April 2015 VA foot examination or VA medical records dated from January 2014 to April 2015, and the claims have not been readjudicated subsequent to that evidence being added to the claims file.  Indeed, the February 2014 Supplemental Statement of the Case reflects consideration of VA medical records only through January 9, 2014.  Therefore, the Board will remand the claims to the RO for readjudication with consideration of the newly submitted evidence.  38 C.F.R. § 20.1304(c) (2014). 

Additionally, the Veteran testified at his June 2015 hearing that he had received VA treatment in May 2015 for his lumbar spine disability and that he would be returning in June 2015 for VA physical therapy for his low back.  As these outstanding records may be useful in adjudicating the Veteran's claim for increased rating for a lumbar spine disability, an attempt to obtain them should be made.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

The Veteran also testified at his June 2015 hearing that when he experienced flare-ups of his lumbar spine disability, he would suffer unbearable pain where he would not "even attempt to get up."  He indicated that he experienced spasms in his low back "all the time."  He also maintained that his flare-ups would occur every 3 weeks and last for 5 to 6 days, rendering him completely immobile.  He further testified that he went to the doctors every 3 months for back pain treatment.  Given that there is more recent evidence pertaining to the Veteran's back disability that has been identified in the record, the Board finds that a thorough and contemporaneous medical examination is warranted for the purposes of determining whether the Veteran meets the criteria for an initial rating in excess of 40 percent for his lumbar spine disability.    

As there may have been changes in the Veteran's condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for increased initial rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

TDIU

Finally, the Board finds that the Veteran's claim for a TDIU prior to March 14, 2012, due to service-connected lumbar spine disability and bilateral plantar fasciitis is inextricably intertwined with his claims for increased rating for lumbar spine disability and bilateral plantar fasciitis.  The granting of higher ratings for these disabilities would potentially affect the issue of whether the Veteran was unemployable due to his service-connected lumbar spine disability and bilateral plantar fasciitis, prior to March 14, 2012.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his bilateral hearing loss, pes planus, lumbar spine disability, and bilateral plantar fasciitis.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records, including May 2015 treatment for a lumbar spine disability and June 2015 physical therapy for a lumbar spine disability.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Schedule the Veteran for a VA audiological examination to obtain a medical opinion regarding whether the Veteran has current bilateral hearing loss that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss is related to service, including noise exposure.  The examiner is advised that the Board has conceded that the Veteran had in-service noise exposure.       

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorder.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3.  Schedule the Veteran for a VA spine examination to determine the current level of severity of his lumbar spine disability.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests and studies should be performed, including x-rays and range of motion studies in degrees, and the results reported.  

The examiner should describe all symptomatology related to the Veteran's service-connected lumbar spine disability.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also state whether the Veteran's lumbar spine disability results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4.  After the development requested above has been completed, the record should again be reviewed, to include consideration of all VA medical records dated since January 9, 2014, the April 2015 VA foot examination, and all other evidence added to the file.  If any benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


